        






Exhibit 10.7


FORM OF EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of [ ] and is
entered into by and between [ ] (“Executive”), and Texas Capital Bancshares,
Inc. (“TCBI”), which is the holding company of Texas Capital Bank, N.A. (“TCB”)
(TCBI and TCB collectively, the “Company”). The Company and Executive shall each
be referred to herein individually as a “Party” and collectively as the
“Parties.”


RECITALS


WHEREAS, the Company desires to employ Executive as the [ ] of the Company and
Executive desires to be employed by the Company in such position;


WHEREAS, the Parties desire to set forth in writing the terms and conditions of
their agreement and understandings with respect to Executive’s employment; and


WHEREAS, the Company hereby employs Executive, and Executive hereby accepts
employment with the Company for the period and upon the terms and conditions
contained in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:


ARTICLE I.
SERVICES TO BE PROVIDED BY EXECUTIVE


A.Position and Responsibilities. During the Term, Executive shall serve as the [
] of [ ]. Executive agrees to serve in such other capacities as the Company may
from time to time request. The duties of Executive shall be those duties which
can reasonably be expected to be performed by a person in such position, and the
duties directed by the Company.


B.Performance. During Executive’s employment with the Company, Executive shall
devote on a full-time basis all of Executive’s professional time, energy, skill
and efforts to the performance of Executive’s duties to the Company. Executive
shall exercise reasonable best efforts to perform Executive’s duties in a
diligent, trustworthy, good faith and business‑like manner, all for the purpose
of advancing the interests of the Company. Executive shall at all times act in a
manner consistent with Executive’s position with the Company. During Executive’s
employment with the Company, Executive (i) shall not be employed with any other
entity, (ii) shall not serve as a member of any board of directors, or as a
trustee of, or in any manner be affiliated with, any present or future agency or
organization (except for civic, religious, and not for profit organizations)
without the Company’s consent, and (iii) shall not, directly or indirectly, have
any interest in, or perform any services for, any business competing with or
similar in nature to the Company’s


EXECUTIVE EMPLOYMENT AGREEMENT     Page 1
    

--------------------------------------------------------------------------------

        






business. Executive shall use reasonable best efforts to assure that any civic
responsibilities or charitable activities do not interfere with Executive’s
duties to the Company.


C.Compliance. Executive shall act in accordance with high business and ethical
standards at all times. Executive shall comply with the policies, codes of
conduct, codes of ethics, written manuals and lawful directives of the Company
(collectively, the “Policies”). Executive shall comply with all laws of any
jurisdiction in which the Company does business (collectively, “Laws”).
Executive shall keep the Chief Executive Officer (“CEO”) promptly and fully
informed of Executive’s conduct in connection with the business affairs of the
Company. Executive shall report Executive’s own violation of Policies or Laws
and any violation of Policies or Laws or proposed violation of Policies or Laws
of any other employee, director or contractor of the Company or other person
performing services on behalf of the Company to the Company’s CEO promptly upon
Executive becoming aware of such violation or proposed violation of Policies or
Laws. Additionally, Executive shall inform the CEO promptly in writing of any
threatened legal, regulatory action or financial loss that arises from or is
otherwise related in any way to any violation of Policies or Laws.


D.Representations. Executive represents and warrants to the Company that
Executive (i) is not violating and will not violate any contractual, legal, or
fiduciary obligations or burdens to which Executive is subject by entering into
this Agreement or by providing services for the Company; (ii) is under no
contractual, legal, or fiduciary obligation or burden that will interfere with
Executive’s ability to perform services for the Company; (iii) has no previous
convictions under any law, disputes with regulatory agencies, or other similar
circumstances that would reasonably be expected to have an adverse effect on the
Company. Executive shall not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or others.


ARTICLE II.
COMPENSATION FOR SERVICES


As compensation for all services Executive will perform for the Company, the
Company will pay Executive, and Executive shall accept as full compensation, the
following:


A.Compensation. During the Term, the Company shall pay Executive a base monthly
salary in the amount of $[ ] (“Base Salary”), less applicable payroll taxes and
withholdings, payable in accordance with the Company’s normal payroll practices.
The Company will review Executive’s Base Salary annually, and, in the sole
discretion of the Company, may increase such Base Salary from time to time, but
shall not be obligated to effectuate any increase.


B.Discretionary Bonus. The Company and the Board may establish an incentive
bonus plan for its key executives based on various targets and performance
criteria established by the Company. With respect to the Company’s fiscal years
beginning after [ ], Executive shall be permitted to participate in the plan, if
adopted by the Board. The evaluation of Executive’s performance, as measured by
the applicable targets and the awarding of applicable bonuses, if any, shall be
at the Company’s sole discretion. The annual discretionary incentive bonus may
be awarded


EXECUTIVE EMPLOYMENT AGREEMENT     Page 2
    

--------------------------------------------------------------------------------

        






in whole or in part, based on the level of incentive bonus plan performance
criteria achieved by Executive, in the Company’s sole judgment. With respect to
the Company’s 2018 fiscal year, Executive shall be eligible to receive a fixed
incentive bonus of $[ ], less any required federal and state withholding taxes,
payable in the first calendar quarter of [ ], subject to the terms of set forth
in this Article II.B. Executive must be employed on the date of payout to be
eligible for any bonus. If Executive terminates this Agreement without Good
Reason, or if the Company terminates Executive’s employment at any time for
Cause, Executive will not be paid any bonus, in whole or in part, for the year
in which the employment termination occurred. Any bonus paid pursuant to this
Article II.B. shall be paid to Executive in the calendar year immediately
following the calendar year to which the payment relates. The payment of a bonus
with respect to a particular calendar or fiscal year does not guarantee payment
of a bonus in any subsequent year.


C.Equity Compensation. The Company establishes equity-based incentives for its
executives from time to time under its long-term incentive plans (the Texas
Capital Bancshares, Inc. 2015 Long-Term Incentive Plan and any successor plan
thereto) (the “Plan”). The Company may in its sole discretion, but is not
obligated to, make grants of equity-based incentive compensation to Executive
under the terms of the Plan. On or as soon as administratively practicable after
the first date of the Initial Term, the Company agrees to grant to Executive,
subject to the approval of the Board, a restricted stock unit award with respect
to [ ] shares of the Company’s common stock, subject to the terms and conditions
of the Plan and the Company’s form of time-based restricted stock unit award
agreement, which terms shall include, without limitation, vesting of the award
pro rata over five years, beginning on the first anniversary of the date of
grant (subject to forfeiture in accordance with the terms of the award
agreement).


D.Expenses. The Company agrees that, during Executive’s employment, the Company
shall reimburse Executive for out-of-pocket expenses reasonably incurred in
connection with Executive’s performance of Executive’s services hereunder, upon
the presentation by Executive of an itemized accounting of such expenditures,
with supporting receipts, provided that Executive submits such expenses for
reimbursement within 60 days of the date such expenses were incurred in
accordance with the Company’s expense reimbursement policy. Subject to Article
V.M., reimbursements shall be in compliance with the Company’s expense
reimbursement policies.


E.Vacation. Executive shall be entitled to paid vacation pursuant to the
Company’s standard written policies as may be amended by the Company. Vacation
shall be taken at such times and intervals as shall be determined by Executive,
subject to the reasonable business needs of the Company. Vacation that is unused
shall lapse at the end of the calendar year and shall not carry forward.


F.Benefits. Executive may participate in any group health insurance plan, 401k
plan, disability plan, group life plan and any other benefit or welfare program
or policy that is made generally available, from time to time, to other
employees of the Company, on a basis consistent with such participation and
subject to the terms of the documents governing such plan, program or policy, as
such plans, programs or policies may be modified, amended, terminated, or
replaced from time to time by the Company, in its sole discretion.




EXECUTIVE EMPLOYMENT AGREEMENT     Page 3
    

--------------------------------------------------------------------------------

        






ARTICLE III.
TERM; TERMINATION


A.Term of Employment. The term of Executive’s employment under this Agreement
shall begin on [ ] (the “Effective Date”) and shall continue in effect for three
years following the Effective Date (the “Initial Term”), unless earlier
terminated by any Party in accordance with Article III.B. Upon the expiration of
the Initial Term, the Agreement will automatically renew, subject to earlier
termination as herein provided, for successive one year periods (each an
“Additional Term”), unless either Executive or the Company provide notice of
non-renewal at least 30 days prior to the expiration of the Initial Term or the
then Additional Term, whichever is applicable. The Initial Term and any
Additional Term(s) shall be referred to collectively as the “Term.”


B.Termination. Any Party may terminate Executive’s employment at any time upon
written notice; provided however, that the Company shall provide Executive 30
days written notice of termination without Cause or due to Executive’s
Disability. The date of Executive’s termination shall be (i) if Executive’s
employment is terminated by his death, the date of his death; or (ii) the date
stated in the notice of termination. Upon termination of Executive’s employment,
the Company shall pay Executive (i) any unpaid Base Salary accrued through the
date of termination; (ii) any accrued, unused vacation through the date of
termination; and (iii) any unreimbursed expenses properly incurred prior to the
date of termination (the “Accrued Obligations”), within the time period required
by applicable law.


(i)Termination for Cause by the Company or by Executive without Good Reason or
Non-Renewal by Any Party. In the event the Company terminates Executive’s
employment with the Company for Cause (as defined below) at any time during the
Term, Executive terminates his employment with the Company for a reason other
than Good Reason (as defined below), or non-renewal by any Party, the Company
shall have no further liability or obligation to Executive under this Agreement
or in connection with Executive’s employment hereunder, except that the Company
shall pay the Accrued Obligations and any amounts to which Executive is entitled
under the Company’s benefit plans in accordance with their terms. The Accrued
Obligations shall be payable in a lump sum within the time period required by
applicable law.


For purposes of this Agreement:


(a)    “Cause” means the occurrence of any of the following events: (i)  an act
or acts of theft, embezzlement, fraud, or dishonesty by Executive, regardless of
whether such act(s) relate to the Company; (ii) a willful or material
misrepresentation by Executive that relates to the Company, or has a material
adverse effect on the Company; (iii) any willful misconduct or gross negligence
by Executive that is injurious to the Company, including violation of any Laws;
(iv) any violation by Executive of any fiduciary duties owed by Executive to the
Company; (v) Executive’s conviction of, or pleading nolo contendere or guilty
to, a felony or a misdemeanor that involves moral turpitude (other than a minor
traffic infraction); (vi) a material or repeated violation of the Company’s
Policies, which Executive failed to cure within 30 days after receiving written
notice from the Company; (vii) Executive’s continued performance below the
Company’s


EXECUTIVE EMPLOYMENT AGREEMENT     Page 4
    

--------------------------------------------------------------------------------

        






expectations, which Executive failed to cure within 30 days after receiving
written notice from the Company; (viii) the failure or refusal of Executive to
follow the lawful directives of the Company, which, if curable (as determined by
the Company), Executive failed or refused to cure within 30 days after receiving
written notice from the Company; (ix) a material breach by Executive of this
Agreement or any other agreement to which Executive and the Company are parties
that is not cured by Executive within 30 days after receipt by Executive of a
written notice from the Company; or (x) the unlawful use (including being under
the influence) or possession of illegal drugs by Executive on the premises of
the Company or while performing any duties or responsibilities for the Company.


(b)    “Good Reason” means the occurrence of any of the following events: (i)
without Executive’s prior consent, the assignment of Executive to a position
constituting a material demotion with loss of compensation and job duties by
comparison to Executive’s position with the Company on the date of this
Agreement; provided, however, that changes in Executive’s job duties and
reporting relationships, at the Company’s or Board of Directors’ discretion, and
without a material loss in Executive’s compensation, will not constitute “Good
Reason”; (ii) the change of the location where Executive performs the majority
of Executive’s job duties at the time Executive executes this Agreement (“Base
Location”) to a location that is more than 50 miles from the Base Location,
without Executive’s written consent; (iii) a reduction by the Company in
Executive’s Base Salary, unless the reduction is a proportionate reduction of
the compensation of Executive and all other senior officers of the Company as a
part of a company-wide effort to enhance the Company’s financial condition; or
(iv) after the occurrence of a Change in Control (defined below), a significant
adverse change in the nature or scope of the authorities, powers, functions,
responsibilities, or duties attached to the position(s) with the Company which
Executive held immediately before the Change in Control, or a material reduction
in total compensation, including incentive compensation, stock-based
compensation and benefits Executive received from the Company compared to the
total compensation and benefits to which Executive was entitled immediately
before the Change in Control. Executive shall give the Company 30 business days’
notice of an intent to terminate this Agreement for Good Reason, and provide the
Company with 30 calendar days after receipt of such notice from Executive to
remedy the alleged action(s) giving rising to Good Reason. In the event the
Company does not cure the violation, if Executive does not terminate Executive’s
employment within 60 days following the last day of the cure period, the
occurrence of the violation shall not subsequently serve as Good Reason for
purposes of this Agreement.


(ii)Termination Without Cause by the Company or by Executive for Good Reason. In
the event the Company terminates Executive’s employment with the Company without
Cause or Executive resigns for Good Reason at any time during the Term, the
Company shall have no further liability or obligation to Executive under this
Agreement, but the Company shall pay the following amounts to Executive: (a) the
Accrued Obligations, payable in a lump sum within the time period required by
applicable law; (b) any amounts to which Executive is entitled under the
Company’s benefit plans in accordance with their terms; and (c) subject to
Executive’s compliance with Article IV of this Agreement and the execution and
timely return by Executive of a release of claims in a form and substance
reasonably requested by the Company (the “Release”), which shall be executed and
delivered by Executive within 60 days of Executive’s termination of employment
and which shall be irrevocable, the Company shall pay Executive (1) a cash
payment equal to 12


EXECUTIVE EMPLOYMENT AGREEMENT     Page 5
    

--------------------------------------------------------------------------------

        






months’ Base Salary payable in equal semi-monthly installments over a 12 month
period, (2) a cash payment equal to the average annual incentive bonus paid to
Executive for the two full calendar years immediately preceding the date
Executive’s employment terminates, and (3) for a period of 12 months, at the
Company’s expense, health and other welfare benefits that are not less favorable
to Executive than the health and other welfare benefits to which Executive was
entitled immediately before Executive’s employment termination triggering the
severance payment; provided that such benefits shall be modified to the extent
benefits under an applicable plan are modified for active employees of the
Company. The payments in the preceding clauses (1), (2) and (3) are collectively
referred to as the “Severance Payments”. The first installment of any Severance
Payments shall commence on the first payroll day after the 60th day following
the date of termination of Executive’s employment; provided, however, that the
first payment shall include all installments that would have been paid from the
date of Executive’s termination of employment through the first payment date. In
the event Executive fails to comply with the terms of Article IV or does not
timely execute and return (or otherwise attempts to revoke) the Release, no
amount shall be payable to Executive pursuant to this Article III.B.(ii).


(iii)Termination Due to Death or Disability. In the event Executive’s employment
is terminated due to death or Disability at any time during the Term,
Executive’s employment shall immediately terminate and the Company shall have no
further liability or obligation to Executive under this Agreement or in
connection with Executive’s employment hereunder, except that the Company shall
pay (a) the Accrued Obligations, and (b) any amounts to which Executive is
entitled under the Company’s benefit plans or other agreements in accordance
with their terms. The Accrued Obligations shall be payable in a lump sum within
the time period required by applicable law. All amounts that may be due to
Executive under this Article III.B.(iii) shall be paid to Executive or to
Executive’s administrators, personal representatives, heirs and legatees, as may
be appropriate. Payments under Article III.B.(iii)(c) shall be paid in
accordance with the Company’s regular payroll practices, beginning on the first
payroll date coinciding with or next following the date that is 60 days after
the date this Agreement terminates. Payment of any amounts in
Article III.B.(iii)(c) due to Executive’s Disability is conditioned upon
Executive’s execution and non-revocation of a Release within 60 days of
Executive’s termination of employment. For purposes of this Agreement,
“Disability” means the inability of Executive to perform Executive’s essential
duties and responsibilities under this Agreement with or without reasonable
accommodation for a continuous period exceeding 90 days or for a total of 180
days during any period of 12 consecutive months as a result of a physical or
mental illness, disease or personal injury. During the period of Executive’s
incapacity, Executive shall be entitled to leaves of absence from the Company in
accordance with the policy of the Company generally applicable to executives for
illness or temporary disabilities for a period or periods not exceeding three
months on a cumulative basis in any calendar year or as otherwise provided by
applicable law, and Executive’s status as an Executive shall continue during
such periods. However, if Executive qualifies for short term disability payments
under the Company’s standard short term disability plan during such leave,
Executive shall apply to receive such short term disability payments. The
Company shall supplement such short term disability payments so that Executive
receives such monthly amounts, when combined with the short term disability
payments, equal to Executive’s Base Salary. If during the period of Executive’s
incapacity, Executive is deemed to have incurred a “separation from service”
under Section 409A of the Code because there is no reasonable expectation that
Executive will


EXECUTIVE EMPLOYMENT AGREEMENT     Page 6
    

--------------------------------------------------------------------------------

        






return to perform services for the Company, Executive shall be entitled, as a
disability benefit, to continuation of Executive’s Base Salary until the date on
which this Agreement is terminated (the “Disability Period”); provided, however,
that such payments shall be reduced on a dollar-for-dollar basis by the amount
of bona fide disability pay (within the meaning of Treas. Reg. section
1.409A-1(a)(5)) received or receivable by Executive during the Disability
Period, provided such disability payments are made pursuant to a plan sponsored
by the Company or TCB that covers a substantial number of employees of the
Company or TCB and was established prior to the date Executive incurred a
Disability, and further provided that such reduction does not otherwise affect
the time of payment of Executive’s Base Salary pursuant to this Article
III.B.(iii).


C.Change in Control. The severance benefits provided for in this
Article III.C.(i) and (ii) are referred to collectively as the “Change in
Control Payments” and are conditioned upon Executive’s execution and
non-revocation of a Release within 60 days of Executive’s termination from
employment.


(i)    Severance Benefits. If Executive’s employment with the Company is
terminated (A) by the Company (or by the acquiring or successor business entity
following a Change in Control (defined below)) other than for Cause, death or
Disability, or (B) by Executive for Good Reason, any time during the period
beginning 90 days before a Change in Control and ending 18 months after the date
of a Change in Control (the “Change Period”), Executive shall receive, in lieu
of the severance benefits described in Article III.B.(ii)(1) and (2), a
severance benefit in an amount equal to the sum of 250% of (1) Executive’s Base
Salary for the year immediately preceding the Change in Control plus (2) the
average incentive bonus amount paid to Executive for the two years immediately
preceding the Change in Control. Payment under this Article III.C.(i) shall be
paid to Executive within 60 days of Executive’s termination from employment
provided that Executive has executed and not revoked a Release.


(ii)    Other Benefits. In lieu of the severance benefits described in
Article III.B.(ii)(3), for 18 months following the date of termination of
Executive’s employment in circumstances in which a severance payment is due
pursuant to Article III.C.(i), the Company shall provide Executive, at the
Company’s expense, health and other welfare benefits that are not less favorable
to Executive than those to which Executive was entitled immediately before the
Change in Control. Benefits provided under this Article III.C.(ii) to Executive
or to Executive’s spouse or dependents shall be modified to the extent benefits
under an applicable plan are modified for active employees of the Company.


(iii)    No Duplication of Payment. For clarity, the payment of severance
benefits under this Article III.C. shall be in lieu of, and not in addition to,
any payments under Article III.B.(ii).


(iv)    Excess Parachute Payments. Notwithstanding the other provisions of this
Agreement, in the event that:


(a)the aggregate payments or benefits to be made or afforded to Executive, which
are deemed to be parachute payments as defined in Section 280G of the Code or


EXECUTIVE EMPLOYMENT AGREEMENT     Page 7
    

--------------------------------------------------------------------------------

        






any successor thereof, (the “Termination Benefits”) would be deemed to include
an “excess parachute payment” under Section 280G of the Code, and;


(b)if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three times Executive’s “base amount,” as determined in accordance with Section
280G of the Code and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (a) the amount of tax required to be paid by
Executive thereon by Section 4999 of the Code and further minus (b) the product
of the Termination Benefits and the marginal rate of any applicable state and
federal income tax, then the Termination Benefits shall be reduced to the
Non-Triggering Amount. The allocation of the reduction required hereby among the
Termination Benefits shall be determined by Executive.


(v)    Notwithstanding the foregoing, with respect to any stock options or other
plans or programs in which Executive is participating at the time of termination
of his employment, Executive’s rights and benefits under each such plan shall be
determined in accordance with the terms, conditions, and limitations of the plan
and any separate agreement executed by Executive which may then be in effect.


(vii)    For purposes of this Agreement, a “Change in Control” of the Company
shall be deemed to have occurred at such time as:


(a)    on the date that any “Person” (as defined below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change in Control.
In addition, if any Person has effective control of the Company through
ownership of 50% or more of the total voting power of the Company’s stock, the
acquisition of additional control of the Company by the same Person is not
considered to cause a Change in Control pursuant to this Article III.C.; or


(b)    on the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or




EXECUTIVE EMPLOYMENT AGREEMENT     Page 8
    

--------------------------------------------------------------------------------

        






(c)    on the date a plan of reorganization, merger, consolidation, sale of all
or substantially all of the assets of the Company or similar transaction occurs
or is effectuated in which the Company is not the resulting entity; provided,
however, that such an event listed above will be deemed to have occurred or to
have been effectuated upon receipt of all required regulatory approvals not
including the lapse of any required waiting periods. However, there is no Change
in Control when there is such a transfer to (i) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock; (ii) an entity, at least 50% of the total value or voting power
of the stock of which is owned, directly or indirectly, by the Company; (iii) a
Person that owns directly or indirectly, at least 50% of the total value or
voting power of the Company’s outstanding stock; or (iv) an entity, at least 50%
of the total value or voting power of the stock of which is owned by a Person
that owns, directly or indirectly, at least 50% of the total value or voting
power of the Company’s outstanding stock.


For purposes of subparagraphs (a), (b) and (c) above:


“Person” shall have the meaning given in Section 7701(a)(1) of the Code. Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Section 409A of the Code.


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.


Notwithstanding anything to the contrary contained in this Agreement, a Change
in Control for purposes of this Agreement shall not include any of the events
described herein if the event is in connection with (i) a complete dissolution
or liquidation of the Company; (ii) a Title 11 bankruptcy proceeding, the
appointment of a trustee or receiver or the conversion of a case involving the
Company to a case under Chapter 7; or (iii) any distressed sale of the Company’s
assets or stock (as defined herein). For purposes of this Agreement, a
“distressed sale of assets or stock” shall mean a sale effected for the purpose
of avoiding bankruptcy or receivership, or any sale that is recommended to the
Company by the Office of the Comptroller of Currency (or any other similar
governmental agency with regulatory or oversight authority over the Company or
TCB).


D.Shareholder Protection Provision. Notwithstanding anything to the contrary
contained herein, in the event any of the following events occur, Executive
shall be entitled to receive the amounts described in Article III.B.; provided,
however, that “six (6) months” shall be substituted in lieu of “twelve (12)
months” in Article II.B.(ii) above: (i) a complete dissolution or liquidation of
the Company; (ii) a Title 11 bankruptcy proceeding, the appointment of a trustee
or the conversion of a case involving the Company to a case under Chapter 7; or
(iii) any distressed sale of the Company’s assets or stock (as defined below).
For purposes of this Agreement, a “distressed sale of assets or stock” shall
mean a sale effected for the purpose of avoiding bankruptcy or receivership, or
any sale that is recommended to the Company by the Office of the Comptroller of
Currency (or any other similar governmental agency with regulatory or oversight
authority over the Company). In the event any amounts are received by Executive
pursuant to this Article III that are calculated on the basis of the Company’s
statement of earnings or gains, and if the Company is later required to prepare
a restatement of its earnings or gains (other than a restatement caused by


EXECUTIVE EMPLOYMENT AGREEMENT     Page 9
    

--------------------------------------------------------------------------------

        






the retroactive application of accounting rules or other regulatory
requirements) which the Board in good faith determines was due to the
intentional misconduct of Executive or as to which the Board determines that
Executive had actual knowledge of material inaccuracies in, Executive shall be
required to reimburse the Company, net of taxes, for all severance payments made
to Executive pursuant to this Article III that were calculated based on such
statement of earnings or gains and Executive shall not be entitled to any
additional payments pursuant to this Article III that would be calculated on the
basis of a statement of earnings or gains. Notwithstanding the foregoing, in the
event the Board in good faith determines that such restatement of the Company’s
earnings or gains was not due to the intentional misconduct of Executive and
that Executive had no actual knowledge of any material inaccuracies in such
statement of earnings or gains, then Executive only shall be required to
reimburse the Company, net of taxes, for the excess severance remuneration (as
defined below). “Excess severance remuneration” shall mean the excess of the
severance payments made to Executive pursuant to this Article III over the
amount of severance payments calculated based on the Company’s statement of
earnings as restated, as determined in the good faith discretion of the Board.


ARTICLE IV.
RESTRICTIVE COVENANTS


A.Confidentiality.


(i)Confidential Information. Executive acknowledges and agrees that the Company
has developed and will continue to develop unique concepts, lending practices,
sales presentations, marketing programs, marketing strategies, business
practices, methods of operation, pricing information, cost information,
trademarks, licenses, technical information, proprietary information, computer
software programs, computer tapes and disks concerning its operations systems,
electronically stored information, customer lists, customer leads, documents
identifying past, present and future customers, customer profiles and preference
data, hiring and training methods, investment policies, financial and other
confidential, proprietary and/or trade secret information concerning their
operations and expansion plans (“Confidential Information”). The Confidential
Information includes, without limitation, information about the Company’s
business, proprietary, and technical information not known to others that could
have economic value to others if improperly disclosed. Confidential Information
also means any information disclosed to Executive by the Company, either
directly or indirectly, in writing, orally, electronically or by inspection of
tangible objects, including, without limitation, all ideas, materials,
documents, information, data, methods, strategies, equipment or plans, in any
format, location or media, which are developed or used by or in the Company’s
possession, whether pertaining to or belonging to the Company, its Affiliates,
clients, customers, business partners, consultants, or vendors, and which is not
generally known to the public and outside of the Company. Confidential
Information specifically includes, without limitation, the Company’s, its
Affiliates’, clients’, customers’, business partners’, consultants’, or vendors’
information regarding the following: client and potential client identity and
history; current or potential business opportunities; business partners and
potential business partners identity and history; business proposals; methods
and practices of doing business and strategic growth plans; pricing formulas,
structures or practices; proprietary information; calculations, rates, costs,
and gross and net profit margins; finances, budgets,


EXECUTIVE EMPLOYMENT AGREEMENT     Page 10
    

--------------------------------------------------------------------------------

        






advertising, sales/services plans, forecasts, strategies, methods, statistics,
reports and data; design plans, models, drawings, specifications, experiments,
technical data, software, know-how, and research data; marketing methods; and
any other information, materials, documents, data or other intellectual property
of any kind whatsoever that the Company, its Affiliates, clients, customers,
business partners, consultants or vendors designate or treat as confidential.
“Affiliate,” as used in this Article IV, means any parent or subsidiary company
of the Company, or any other entity in any form, of which the Company has any
controlling ownership interest or management control in the operation of its
business, or vice-versa, as determined by the Company. Executive acknowledges
that the Company does not voluntarily disclose Confidential Information, but
rather takes precautions to prevent dissemination of Confidential Information
beyond those employees such as Executive entrusted with such information. For
purposes of this Agreement, Confidential Information shall not include (i)
information that is or becomes publicly available (other than as a result of a
breach of this Agreement by Executive), and (ii) information that is generally
available in the industry through no fault of Executive.


(ii)No Unauthorized Use or Disclosure. Executive acknowledges and agrees that
Confidential Information is proprietary to and a trade secret of the Company
and, as such, is a special and unique asset of the Company and that any
disclosure or unauthorized use of any Confidential Information by Executive will
cause irreparable harm and loss to the Company. Executive understands and
acknowledges that each and every component of the Confidential Information (i)
has been developed by the Company at significant effort and expense and is
sufficiently secret to derive economic value from not being generally known to
other parties; and (ii) constitutes a protectable business interest of the
Company. Executive acknowledges and agrees that the Company owns the
Confidential Information. Executive shall not dispute, contest, or deny any such
ownership rights either during or after Executive’s employment with the Company.
Executive shall preserve and protect the confidentiality of all Confidential
Information. During the period of Executive’s employment with the Company and
after Executive’s termination from employment for any reason, Executive shall
not directly or indirectly disclose to any unauthorized person or use for
Executive’s own account any Confidential Information without the Board’s written
consent. Throughout Executive’s employment with the Company and thereafter: (i)
Executive shall hold all Confidential Information in the strictest confidence,
take all reasonable precautions to prevent its inadvertent disclosure to any
unauthorized person, and follow all Company policies protecting the Confidential
Information; and (ii) Executive shall not, directly or indirectly, utilize,
disclose to anyone, or publish, use for any purpose, exploit, or allow or assist
another person or entity to use, disclose or exploit, without prior written
authorization of the Board, any Confidential Information or part thereof,
except: (1) as permitted in the proper performance of Executive’s duties for the
Company, or (2) as otherwise permitted or required by law. Executive shall use
reasonable best efforts to obligate all persons to whom any Confidential
Information shall be disclosed by Executive hereunder to preserve and protect
the confidentiality of such Confidential Information. If Executive learns that
any person or entity is taking or threatening to take any actions that would
compromise any Confidential Information except as permitted by law, Executive
shall promptly advise the CEO of all facts concerning such action or threatened
action. Executive shall not, directly or indirectly, use the Company’s
Confidential Information or information regarding the names, contact
information, skills and compensation of employees and contractors of the Company
to: (1) call upon, solicit business from, attempt to conduct business with,
conduct business with, interfere


EXECUTIVE EMPLOYMENT AGREEMENT     Page 11
    

--------------------------------------------------------------------------------

        






with or divert business away from any customer, client, vendor or supplier of
the Company with whom or which the Company conducted business within the 18
months prior to Executive’s termination from employment with the Company; and/or
(2) recruit, solicit, hire or attempt to recruit, solicit, or hire, directly or
by assisting others, any persons employed by or associated with the Company.
Confidential Information prepared or compiled by Executive and/or the Company or
furnished to Executive during Executive’s employment with the Company shall be
the sole and exclusive property of the Company, and none of such Confidential
Information or copies thereof, shall be retained by Executive. Executive shall
not remove any documents or electronically stored information that contains
Confidential Information from any Company property except as may be required in
the performance of Executive’s duties as a Company Executive. Executive shall
not place or save any Confidential Information on any computer or electronic
storage system that is not in compliance with the Company’s Information Security
Policy.


(iii)Third Party Confidential Information. During Executive’s employment with
the Company, the Company will receive from third parties their confidential
and/or proprietary information, subject to a duty on the Company’s part to
maintain the confidentiality of and to use such information only for certain
limited purposes. Executive shall hold all such confidential or proprietary
information in strict confidence and shall not disclose it to any person or
organization or use it except as necessary in the course of Executive’s
employment with the Company and in accordance with the Company’s agreement with
such third party.


(iv)No Interference. Notwithstanding any other provision of this Agreement, that
Executive may disclose Confidential Information when required to do so by a
court of competent jurisdiction, by any governmental agency having authority
over Executive or the business of the Company or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information. Executive
and the Company agree that nothing in this Agreement is intended to interfere
with Executive’s right to (i) report possible violations of federal, state or
local law or regulation to any governmental agency or entity charged with the
enforcement of any laws; (ii) make other disclosures that are protected under
the whistleblower provisions of federal, state or local law or regulation; (iii)
file a claim or charge with any federal, state or local government agency or
entity; or (iv) testify, assist, or participate in an investigation, hearing, or
proceeding conducted by any federal, state or local government or law
enforcement agency, entity or court. In making or initiating any such reports or
disclosures, Executive need not seek the Company’s prior authorization and is
not required to notify the Company of any such reports or disclosures.


(v)Defend Trade Secrets Act. Executive is hereby notified in accordance with the
Defend Trade Secrets Act of 2016 that Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.


(vi)Return of Property and Information. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return and deliver to the
Company any


EXECUTIVE EMPLOYMENT AGREEMENT     Page 12
    

--------------------------------------------------------------------------------

        






and all property of the Company in Executive’s possession, custody or control,
including, without limitation, Confidential Information, software, devices,
credit cards, data, reports, proposals, lists, correspondence, materials,
equipment, computers, hard drives, papers, books, records, documents, memoranda,
manuals, e-mail, electronic or magnetic recordings or data, including all copies
thereof, which belong to the Company or relate to the Company’s business and
which are in Executive’s possession, custody or control, whether prepared by
Executive or others. If at any time after the termination or resignation of
Executive’s employment for any reason, Executive determines that Executive has
any Confidential Information or Company property in Executive’s possession or
control, Executive shall immediately return it to the Company, including all
copies and portions of the information or property.
B.Restrictive Covenants. In consideration for (i) the Company’s provision of
Confidential Information to Executive; (ii) the substantial economic investment
made by the Company in the Confidential Information and goodwill of the Company,
and/or the business opportunities disclosed or entrusted to Executive; (iii)
access to the Company’s proprietary information, customers, employees and
associates; (iv) access to information regarding the salary, pay scale,
capabilities, experiences, skill and desires of the employees and independent
contractors of the Company; and (v) the Company’s employment of Executive
pursuant to this Agreement and the compensation and other benefits provided to
Executive, to protect the Company’s Confidential Information and business
goodwill of the Company and the Company’s Affiliates (including, without
limitation, BankDirect), Executive agrees to the following restrictive
covenants:


(i)Non-Solicitation. Executive agrees that during Executive’s employment and for
a period of 12 months following the termination of Executive’s employment for
any reason (“the Restricted Period”), other than in connection with Executive’s
duties under this Agreement, Executive shall not, and shall not use any
Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons, solicit business from, interfere with, or induce to curtail or
cancel any business or contracts with the Company, or attempt to solicit
business with, interfere with, or induce to curtail or cancel any business or
contracts with the Company, or do business with or accept business from any
actual or prospective customer of the Company with whom the Company did business
or whom the Company solicited within the preceding 12 months, and whom or which:
(1) Executive contacted, called on, serviced or did business with during
Executive’s employment with the Company; (2) Executive learned of as a result of
Executive’s employment with the Company; or (3) about whom Executive received
Confidential Information. This restriction applies only to business which is in
the scope of services or products provided by the Company.


(ii)Non-Recruitment. During the Restricted Period, other than in connection with
Executive’s duties under this Agreement, Executive shall not, and shall not use
any Confidential Information to, on behalf of Executive or on behalf of any
other person or entity, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, or attempt to hire, solicit, induce, recruit,
engage, go into business with, or encourage to leave or otherwise cease his/her
employment with the Company, any individual who is an employee of the Company or
who was an employee of the


EXECUTIVE EMPLOYMENT AGREEMENT     Page 13
    

--------------------------------------------------------------------------------

        






Company within the 12-month period prior to Executive’s termination from
employment with the Company.


(iii)Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company which have been obtained and
maintained through great costs, time and effort. Therefore, during Executive’s
employment and after the termination of Executive’s employment for any reason,
Executive shall not in any way disparage, libel or defame the Company, its
business or business practices, its products or services, or its shareholders,
managers, officers, directors, employees, investors, members, contributors,
sponsors or affiliates. Nothing in this Article IV.B.(iii) is intended to
interfere with Executive’s right to engage in the conduct set forth in
Article IV.A.(iv).
C.Works.


(i)    Assignment of Work Product. For the purposes of this Agreement, the term
“Work Product” shall mean, collectively, all work product, information,
inventions, original works of authorship, ideas, know-how, processes, designs,
computer programs, photographs, illustrations, developments, trade secrets and
discoveries, including improvements thereto, and all other intellectual
property, including patents, trademarks, copyrights and trade secrets, that the
Executive conceives, creates, develops, makes, reduces to practice, or fixes in
a tangible medium of expression, either alone or with others. During the
Executive’s employment with the Company and for a period of 12 months following
the termination of the Executive’s employment for any reason, Executive shall
promptly make full written disclosure to the Company of all Work Product
conceived, created, developed, made, reduced to practice, or fixed in a tangible
medium of expression during the period of the Executive’s employment with the
Company. Executive hereby assigns and shall be deemed to have assigned to the
Company or its designee, all of the Executive’s right, title, and interest in
and to any and all Work Product conceived, created, developed, made, reduced to
practice, or fixed in a tangible medium of expression during the period of the
Executive’s employment with the Company that (a) relates in any manner to the
previous, existing or contemplated business, work, or investigations of the
Company; (b) is or was suggested by, has resulted or will result from, or has
arisen or will arise out of any work that the Executive has done or may do for
or on behalf of the Company; (c) has resulted or will result from or has arisen
or will arise out of any materials or information that may have been disclosed
or otherwise made available to the Executive as a result of duties assigned to
the Executive by the Company; or (d) has been or will be otherwise made through
the use of the Company’s time, information, facilities, or materials, even if
conceived, created, developed, made, reduced to practice, or fixed during other
than working hours. All original works of authorship that have been or will be
made or fixed in a tangible medium of expression by the Executive (solely or
jointly with others) within the scope of the Executive’s employment with the
Company will be considered “Works Made for Hire,” as that term is defined in the
United States Copyright Act. Executive understands and agrees that the decision
whether or not to commercialize or market any Work Product is within the
Company’s sole discretion and for the Company’s sole benefit, and that no
royalty will be due to the Executive based on commercialization of any Work
Product.




EXECUTIVE EMPLOYMENT AGREEMENT     Page 14
    

--------------------------------------------------------------------------------

        






(ii)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current hard-copy and electronic records of all Work Product made by the
Executive (solely or jointly with others) during the term of the Executive’s
employment with the Company. The records will be available to and remain the
sole property of the Company during the Executive’s employment with the Company
and at all times thereafter.


(iii)    Patent and Copyright Registrations. Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in Work Product in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
affidavits, and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Work Product. The Executive further
agrees that the Executive’s obligation to execute or cause to be executed, when
it is in the Executive’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.


D.Business Opportunities. Executive assigns and agrees to assign without further
compensation to the Company and its successors, assigns or designees, all of
Executive’s right, title and interest in and to all Business Opportunities
(defined below), and further acknowledges and agrees that all Business
Opportunities constitute the exclusive property of the Company. Executive shall
present all Business Opportunities to the CEO, and shall not exploit a Business
Opportunity. For purposes of this Agreement, “Business Opportunities” means all
business ideas, prospects, or proposals pertaining to any aspect of the
Company’s business and any business the Company prepared to conduct, or
contemplated conducting during Executive’s employment with the Company, which
are developed by Executive or originated by any employee or third party and
brought to the attention of Executive, together with information relating
thereto. For the avoidance of doubt, this Article IV.D. is not intended to limit
or narrow Executive’s duties or obligations under federal or state law with
respect to corporate opportunities.


E.Tolling. If Executive violates any of the restrictions contained in this
Article IV, the Restricted Period shall be suspended and shall not run in favor
of Executive from the time of the commencement of any violation until the time
when Executive cures the violation to the satisfaction of the Company. The
period of time during which Executive is in breach shall be added to the
Restricted Period.


F.Remedies. Executive acknowledges that the restrictions contained in Article IV
of this Agreement, in view of the nature of the Company’s business and
Executive’s position with the Company, are reasonable and necessary to protect
the Company’s legitimate business interests. Executive further acknowledges and
agrees that the covenants, obligations and agreements of Executive contained in
Article IV concern special, unique and extraordinary matters and that a
violation of any of the terms of these covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies at law are not
available. In the event of a breach by Executive of Article IV of this
Agreement, Executive immediately forfeits any unpaid portion of the Severance
Payments or Change in Control Payments, as applicable, from the date of such


EXECUTIVE EMPLOYMENT AGREEMENT     Page 15
    

--------------------------------------------------------------------------------

        






breach and the Company shall be entitled to (i) cease payment of any unpaid
portion of the Severance Payments or Change in Control Payments, as applicable;
and (ii) recover any portion of the Severance Payment or Change in Control
Payments, as applicable, paid to Executive from the date of such breach or
threatened breach. Additionally, Executive agrees that the Company shall be
entitled to an injunction, restraining order, and all other relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate, in addition to damages, attorneys’ fees and costs. The
remedies in this Article IV.F. shall not be deemed the exclusive remedies for a
breach or threatened breach of this Article IV but shall be in addition to all
remedies available at law or in equity. The existence of any claim or cause of
action Executive may have against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the Company’s
enforcement of the covenants in Article IV. No modification or waiver of any
covenant contained in Article IV shall be valid unless the Company’s Board
approves the waiver or modification in writing. A Dispute, as defined in
Article V, regarding a breach or threatened breach of this Article IV is not
subject to the Dispute Resolution provisions in Article V; rather, the Company
may apply to a court of competent jurisdiction to enforce the covenants set
forth in this Article IV. The Company and Executive irrevocably submit to the
exclusive jurisdiction of the state courts and federal courts in the city of the
Company’s headquarters (Dallas, Texas) regarding the injunctive remedies set
forth in this Article IV, provided that such court(s) has authority to issue
injunctive relief restraining any alleged violation of Article IV. Each party
waives all objections and defenses based on service of process, forum, venue, or
personal or subject matter jurisdiction, as these defenses may relate to an
application for injunctive relief in a suit or proceeding under this Article IV.


G.Reasonableness. Executive hereby represents to the Company that Executive has
read and understands, and agrees to be bound by, the terms of this Article IV.
Executive acknowledges that the geographic area, scope and duration of the
covenants contained in this Article IV are fair and reasonable in light of (i)
the nature of the operations of the Company’s business; (ii) Executive’s level
of control over and contact with the business in the Restricted Area; and (iii)
the amount of compensation and Confidential Information that Executive is
receiving in connection with Executive’s employment with the Company. It is the
desire and intent of the Parties that the provisions of Article IV be enforced
to the fullest extent permitted under applicable law, whether now or hereafter
in effect and therefore, to the extent permitted by applicable law, the Parties
hereby waive any provision of applicable law that would render any provision of
Article IV invalid or unenforceable.


H.Reformation. The Parties agree that the foregoing restrictions set forth in
Article IV are reasonable under the circumstances and that any breach of the
covenants contained in Article IV would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in or involving the Restricted
Area during the Restricted Period, but acknowledges that Executive shall receive
Confidential Information and sufficiently high remuneration and other benefits
to justify such restrictions. If any of the aforesaid restrictions are found by
a court of competent jurisdiction to be unreasonable, overly broad, or otherwise
unenforceable, the Parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification


EXECUTIVE EMPLOYMENT AGREEMENT     Page 16
    

--------------------------------------------------------------------------------

        






prospectively at this time, the Parties intend to make this provision
enforceable under the law or laws of all applicable jurisdictions so that the
entire agreement not to compete and this Agreement as prospectively modified
shall remain in full force and effect and shall not be rendered void or illegal.


I.Survival. Executive’s post-termination obligations in Article IV shall survive
the termination of this Agreement and Executive’s termination of employment with
the Company for any reason.


ARTICLE V.
MISCELLANEOUS PROVISIONS


A.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Texas, without regard to any conflict of law or choice of
law rules.


B.Dispute Resolution. In the event of any dispute, controversy or claim arising
out of, or in connection with or relating to this Agreement or any other
agreement, Executive’s employment, the termination of Executive’s employment for
any reason, or Executive’s relationship with the Company, or any of its
predecessors, successors, affiliates, assigns, agents, directors, officers,
employees, consultants, committees, employee benefit plans and committees,
fiduciaries, representatives, insurers, attorneys, and all persons and entities
acting by, through, under or in concert with any of them (any such matter, a
“Dispute”), except for any Dispute arising under Article IV of this Agreement:


(i)    The parties to such Dispute shall use commercially reasonable efforts to
resolve such Dispute through negotiation between individuals with the authority
to settle the Dispute on behalf of the parties (each, an “Authorized
Decision-Maker”). To this end, each such party shall cause an Authorized
Decision-Maker to consult and negotiate with an Authorized Decision-Maker of the
other party, and the parties shall attempt to reach a resolution satisfactory to
both parties, recognizing that their mutual interests may not be aligned (and
that each such party shall be entitled to reasonably seek to promote such
party’s own interests in such resolution).


(ii)    If the parties do not resolve such Dispute within 30 days of the first
negotiation between Authorized Decision-Makers, then upon written notice by
either party to the other, the Dispute shall be submitted to non-binding
mediation to be administered in Dallas, Texas, by the American Arbitration
Association or its successor (the “AAA”) (or another mediator upon the mutual
agreement of Executive and the Company). Such mediation session shall take place
within 60 days of the date of receipt of the written request for mediation. If
the parties are not able to agree regarding the identity of the mediator within
20 days from the party’s delivery of the mediation demand to the other party,
the AAA shall appoint a neutral mediator upon written request to the AAA by
either party.


(iii)    In the event the Company and Executive are unable to resolve any
Dispute pursuant to Article V.B.(i) or (ii) above, the parties hereto shall
resolve such Dispute by binding arbitration under the Employment Arbitration
rules of the AAA then in effect, and in accordance


EXECUTIVE EMPLOYMENT AGREEMENT     Page 17
    

--------------------------------------------------------------------------------

        






with applicable law, including the Federal Arbitration Act and the Federal Rules
of Civil Procedure, but subject to the following agreed provisions and except
where applicable federal or state law requires otherwise. Subject to legal
privileges, the arbitrator shall have the power to permit discovery as allowed
under the Federal Rules of Civil Procedure. The arbitration shall be conducted
in Dallas, Texas, and the proceedings shall be kept strictly confidential by the
parties, their respective attorneys and the arbitrator. Notice of papers or
processes relating to any arbitration proceeding, or for the confirmation of
award and entry of judgment on an award may be served on each of the parties by
registered or certified mail. The arbitrator shall be selected by agreement of
the parties; but if no agreement can be reached, the arbitrator shall be
appointed pursuant to the procedures of the AAA. The Company, on the one hand,
and Executive, on the other hand, shall each pay one-half of the arbitrator’s
expenses. Each party shall pay its own legal expenses, except where prohibited
by law. The arbitrator shall have no authority to consolidate the claims of
other employees into a class action or otherwise fashion, consider, preside
over, or award relief to any form of a representative, collective, or class
proceeding. The arbitrator shall provide a written opinion supporting his/her
conclusions, including detailed findings of fact and conclusions of law. Such
findings of fact shall be final and binding on the parties. The arbitrator may
award damages and/or permanent injunctive relief, but in no event shall the
arbitrator have the authority to award punitive or exemplary damages, except
where authorized by statute. Notwithstanding anything to the contrary in this
Article V, the Company may apply to a court of competent jurisdiction to enforce
the covenants set forth in Article IV. If proper notice of any hearing has been
given, the arbitrator shall have full power to proceed to take evidence or to
perform any other acts necessary to arbitrate the matter in the absence of any
party who fails to appear. If any portion of this Agreement is at any time
deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement, and the
invalidity of any such portion shall not affect the force, effect and validity
of the remaining portion hereof.


C.Cooperation. After the termination of Executive’s employment, Executive shall
cooperate and provide reasonable assistance, at the request of the Company, in
the transitioning of Executive’s job duties and responsibilities, and any and
all investigations or other legal, equitable or business matters or proceedings
which involve any matters for which Executive worked on or had responsibility
during Executive’s employment with the Company. Executive also agrees to be
reasonably available to the Company or its representatives to provide general
advice or assistance as requested by the Company. This includes but is not
limited to testifying (and preparing to testify) as a witness in any proceeding
or otherwise providing information or reasonable assistance to the Company in
connection with any investigation, claim or suit, and cooperating with the
Company regarding any investigation, litigation, claims or other disputed items
involving the Company that relate to matters within the knowledge or
responsibility of Executive. Specifically, Executive agrees (i) to meet with the
Company’s representatives, its counsel or other designees at reasonable times
and places with respect to any items within the scope of this provision; (ii) to
provide truthful testimony regarding same to any court, agency or other
adjudicatory body; (iii) to provide the Company with immediate notice of contact
or subpoena by any non-governmental adverse party as to matters relating to the
Company; and (iv) to not voluntarily assist any such non-governmental adverse
party or such non-governmental adverse party’s representatives. Executive
acknowledges and understands that Executive’s obligations of reasonable
cooperation under this Article V.C. are


EXECUTIVE EMPLOYMENT AGREEMENT     Page 18
    

--------------------------------------------------------------------------------

        






not limited in time and may include, but shall not be limited to, the need for
or availability for testimony. Executive shall receive no additional
compensation for time spent assisting the Company pursuant to this Article V.C.
other than the compensation and benefits provided for in this Agreement,
provided that Executive shall be entitled to be reimbursed by the Company for
any reasonable out-of-pocket expenses incurred in fulfilling Executive’s
obligations pursuant to subsections (i) and (ii) above. Nothing in this Article
V.C. is intended to interfere with Executive’s right to engage in the conduct
outlined in Article IV.A.(iv).


D.Headings. The paragraph headings contained in this Agreement are for
convenience only and shall in no way or manner be construed as a part of this
Agreement.


E.Severability. In the event that any court of competent jurisdiction or
arbitrator holds any provision in this Agreement to be invalid, illegal or
unenforceable in any respect, the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.


F.Reformation. In the event any court of competent jurisdiction or arbitrator
holds any restriction in this Agreement to be unreasonable and/or unenforceable
as written, the court or arbitrator may reform this Agreement to make it
enforceable, and this Agreement shall remain in full force and effect as
reformed by the court or arbitrator.


G.Entire Agreement. This Agreement constitutes the entire agreement among the
Parties, and fully supersedes any and all prior agreements, understanding or
representations among the Parties pertaining to or concerning the subject matter
of this Agreement, including, without limitation, Executive’s employment with
the Company; provided, however, Executive’s obligations under this Agreement are
in addition to Executive’s obligations under the Company’s policies and
procedures. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. Any amendment to this Agreement must be in writing and
must be signed by all parties to this Agreement.


H.Disclaimer of Reliance. Except for the specific representations expressly made
by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement, the terms of
Executive’s employment, and any compensation or benefits to which Executive may
be entitled. Executive represents that Executive relied solely and only on
Executive’s own judgment in making the decision to enter into this Agreement.


I.No Fiduciary Relationship by the Company. This Agreement does not create, nor
shall it be construed as creating, any principal and agent, trust, or other
fiduciary duty or special relationship running from the Company (or any of its
officers or directors) to Executive.


J.Waiver. No waiver of any breach of this Agreement shall be construed to be a
waiver as to succeeding breaches. The failure of any Party to insist in any one
or more instances upon


EXECUTIVE EMPLOYMENT AGREEMENT     Page 19
    

--------------------------------------------------------------------------------

        






performance of any terms or conditions of this Agreement shall not be construed
as a waiver of future performance of any such term, covenant or condition but
the obligations of the Parties with respect thereto shall continue in full force
and effect. The breach by one Party to this Agreement shall not preclude
equitable relief, injunctive relief, damages or the obligations in Article IV.


K.Modification. The provisions of this Agreement may be amended, modified or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.


L.Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and permitted assigns.
Executive may not assign this Agreement to a third party. Except as provided in
this Agreement, nothing in this Agreement entitles any person other than the
Parties to the Agreement to any claim, cause of action, remedy, or right of any
kind.


M.Section 409A. This Agreement is intended to be interpreted and applied so that
the payments and benefits set forth herein shall either be exempt from the
requirements of Section 409A of the Code, or shall comply with the requirements
of Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise which constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code. Notwithstanding anything in this Agreement or
elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Section 409A of the Code upon or following a
termination of Executive’s employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 409A of the Code. Notwithstanding
any provision in this Agreement or elsewhere to the contrary, if on Executive’s
termination of employment, Executive is deemed to be a “specified employee”
within the meaning of Section 409A of the Code, any payments or benefits due
upon a termination of Executive’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code (whether under this Agreement, any other plan, program, payroll
practice or any equity grant) and which do not otherwise qualify under the
exemptions under Treasury Regulation section 1.409A-1 (including without
limitation, the short-term deferral exemption and the permitted payments under
Treasury Regulation section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid
or provided to Executive in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) on the
earlier of (x) the date which is six months and one day after Executive’s
separation from service for any reason other than death, and (y) the date of
Executive’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit. With respect to any expense reimbursement benefit provided pursuant
to this Agreement, (1) the amount of expenses eligible for reimbursement
provided to Executive during any calendar year shall not affect the


EXECUTIVE EMPLOYMENT AGREEMENT     Page 20
    

--------------------------------------------------------------------------------

        






amount of expenses eligible for reimbursement provided to Executive in any other
calendar year, (2) the reimbursements for expenses for which Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (3) the right to payment or reimbursement hereunder may not be
liquidated or exchanged for any other benefit. Each payment under this Agreement
to Executive shall be deemed a separate payment. To the extent the benefits
provided under Article III.B.(ii) or Article III.C.(ii) are otherwise taxable to
Executive, such benefits, for purposes of Section 409A of the Code shall be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise excepted from Section
409A of the Code, the provision of the in-kind benefits during one calendar year
shall not affect the in-kind benefits to be provided in any other calendar year.


N.Further Acts. Whether or not specifically required under the terms of this
Agreement, each party shall execute and deliver such documents and take such
further actions as shall be necessary in order for such party to perform all of
his or its obligations specified in the Agreement or reasonably implied from the
Agreement’s terms.


O.Publicity and Advertising. Executive agrees that the Company may use his name,
picture, or likeness for any advertising, publicity or other business purpose at
any time, during the term of this Agreement and may continue to use materials
generated during the term of this Agreement for a period of six months
thereafter. The use of Executive’s name, picture, or likeness shall not be
deemed to result in any invasion of Executive’s privacy or in violation of any
property right Executive may have; and Executive shall receive no additional
consideration if his name, picture or likeness is so used. Executive further
agrees that any negatives, prints or other material for printing or reproduction
purposes prepared in connection with the use of his name, picture or likeness by
the Company shall be and are the sole property of the Company.


P.Indemnification. The Company agrees that it shall indemnify and hold harmless
Executive to the fullest extent permitted by Texas law from and against any and
all liabilities, costs, claims and expenses including without limitation all
costs and expenses incurred in defense of litigation, including attorneys’ fees,
arising out of the employment of Executive hereunder, except to the extent
arising out of or based upon the willful misconduct, fraud, or gross negligence
of Executive. Costs and expenses incurred by Executive in defense of any such
litigation, including attorneys’ fees, shall be paid by the Company in advance
of the final disposition of such litigation promptly upon receipt by the Company
of (i) a written request for payment, (ii) appropriate documentation evidencing
the incurrence, amount and nature of the costs and expenses for which payment is
being sought, and (iii) an undertaking adequate under Texas law made by or on
behalf of Executive to repay the amounts so paid if it shall ultimately be
determined that Executive is not entitled to be indemnified by the Company under
this Agreement. THE FOREGOING INDEMNIFICATION SPECIFICALLY INCLUDES CLAIMS THAT
ARISE OUT OF EXECUTIVE’S SOLE, JOINT OR CONTRIBUTORY NEGLIGENCE, BUT
SPECIFICALLY EXCLUDES THOSE CLAIMS THAT ARISE OUT OF EXECUTIVE’S WILLFUL
MISCONDUCT, FRAUD OR GROSS NEGLIGENCE. EXECUTIVE WOULD NOT HAVE ENTERED INTO
THIS AGREEMENT IF NOT FOR THIS INDEMNIFICATION.




EXECUTIVE EMPLOYMENT AGREEMENT     Page 21
    

--------------------------------------------------------------------------------

        






Q.Execution in Multiple Counterparts. This Agreement may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.


[Signature Page Follows]

IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed on the date first set forth above, to be effective as of the Effective
Date.




EXECUTIVE:                Signature:                        
Printed Name: ______                
Date:                            






THE COMPANY:                TEXAS CAPITAL BANCSHARES, INC.




Signature:
Printed Name:        _____________        
Title:        ______________________________
Date: ___________






EXECUTIVE EMPLOYMENT AGREEMENT     Page 22
    